DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species J in the reply filed on 08 March 2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki et al. (US 2012/0044202) in view of Iwamoto (US 2013/0016363).
Regarding claim 1:
Ishizaki discloses:
A display device with a touch detection function comprising: 
a substrate (paragraph 55); 
a plurality of pixel electrodes arranged in a matrix on a plane parallel to a surface of the substrate (paragraph 56); 
a plurality of scanning signal lines extending on a plane parallel to the surface of the substrate to supply a scanning signal for driving the pixel electrodes (paragraph 56); 
a display functional layer that provides an image display function based on an image signal (paragraph 57); 

a plurality of touch detection electrodes including a detection electrode pattern of a transparent conductive body that faces the substrate in the vertical direction and extends in a first direction based on an overall shape of the detection electrode pattern (paragraph 57),
 wherein the detection electrode pattern includes one or more slits each of which is a region where the transparent conductive body is not present (shown in, e.g., Fig. 12), 
the slits are disposed with a slit pitch having a predetermined interval, the slit pitch being a distance between the adjacent slits of which an overall shape extends in the first direction (e.g., Fig. 12).
Ishizaki does not disclose:
“each of the slits of the detection electrode pattern of the touch detection electrodes has a zigzag line shape in which a straight line having an angle with respect to the first direction is folded back at a bent part, and 
“the slits which are adjacent to each other and each of which has at least three consecutive bent parts, are disposed parallel to each other maintaining the slit pitch.”
Iwamoto discloses:
each of the slits of the detection electrode pattern of the touch detection electrodes has a zigzag line shape in which a straight line having an angle with respect to the first direction is folded back at a bent part (Fig. 3: element 24), and 
the slits which are adjacent to each other and each of which has at least three consecutive bent parts, are disposed parallel to each other maintaining the slit pitch (as can be seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ishizaki the elements taught by Iwamoto.
The rationale is as follows:

Iwamoto discloses that the zigzag shape decreases the Moire effect, improving the appearance of the display device (e.g., paragraphs 71-73).
This is a known improvement that one of ordinary skill in the art could have include with predictable results.
Regarding claim 2:
Ishizaki in view of Iwamoto discloses: 
wherein the touch detection electrode includes the detection electrode pattern and a dummy pattern that does not function as an electrode (paragraph 88), 
the dummy pattern includes one or more slits each of which is a region where the transparent conductive body is not present (Fig. 12), 
the slits of the dummy pattern of the touch detection electrodes are disposed with a slit pitch having a predetermined interval, the slit pitch being a distance in the first direction between the adjacent slits of which an overall shape extends in the second direction (Fig. 12), and 
the slit pitch of the detection electrode pattern and the slit pitch of the dummy pattern are same (Fig. 12). 
Regarding claim 4:
Ishizaki in view of Iwamoto discloses:
wherein each of the slits having the zigzag line shape extends across the pixel electrodes as viewed in the vertical direction (as follows from Iwamoto Fig. 4). 
Regarding claim 5:
Ishizaki in view of Iwamoto discloses:
a plurality of pixel signal lines that extend on a plane parallel to the surface of the substrate to supply a pixel signal for displaying an image to the pixel electrodes, wherein the bent part overlaps a part of the pixel signal line as viewed in the vertical direction (as seen in Iwamoto Fig. 4).
Regarding claim 6: 
Ishizaki in view of Iwamoto discloses:
further comprising a plurality of pixel signal lines that extend on a plane parallel to the surface of the substrate to supply a pixel signal for displaying an image on the pixel electrodes, wherein the slit of the detection electrode pattern extends along at least a part of the pixel signal line and overlaps therewith as viewed in the vertical direction (as seen in Iwamoto Fig. 4).  
Regarding claim 9:
Most elements of this claim have already been discussed with respect to earlier rejections.
Ishizaki in view of Iwamoto discloses:
each of the slits has at least a first bent part, a second bent part, a third bent part, a fourth bent part, a fifth bent part, and a sixth bent part arranged in the second direction (apparent from Iwamoto Fig. 4), and
as viewed in the vertical direction, each of the first bent part and the sixth bent part overlaps a part of a corresponding scanning signal line, and none of the second to fifth bent parts overlaps any of the scanning signal lines (as seen in Fig. 4, some bent parts overlap and some don’t. This figure is just a tiny portion of the sensor. As the line is extended, there will be “first” and “sixth” parts that do overlap, and “second” to “fifth” parts that don’t. They aren’t necessarily in that order but that’s not actually required by the claim language).
Regarding claim 10:
Ishizaki in view of Iwamoto discloses:
wherein all of the slits of the detection electrode pattern are disposed parallel to each other (follows from Ishizaki Fig. 12). 
Regarding claims 11-12:
All elements positively recited have been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki in view of Iwamoto as applied to claim 1 above, and further in view of Kadowaki (US 2009/0213308).
Regarding claim 7:
Ishizaki in view of Iwamoto discloses a display device as discussed above.
Ishizaki in view of Iwamoto does not disclose:
“a light shielding layer that shields an edge of the pixel electrode from light, wherein the slit overlaps a part of the light shielding layer as viewed in the vertical direction.”
Kadowaki discloses:
a light shielding layer that shields an edge of the pixel electrode from light (paragraph 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ishizaki in view of Iwamoto the elements taught by Kadowaki.
The rationale is as follows:
Ishizaki, Iwamoto, and Kadowaki are directed to the same field of art.
Kadowaki discloses that this improves the appearance (e.g., abstract). This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Ishizaki in view of Iwamoto and further in view of Kadowaki discloses:
wherein the slit overlaps a part of the light shielding layer as viewed in the vertical direction (this follows from the combination: the light shielding layer borders the pixels and as seen in, eg., Iwamoto Fig. 4 the slit can overlap the edges of pixels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-14 of U.S. Patent No. 10,509,506.1 Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose every element of the instant claims.
Patent claim 1 discloses every element of instant claim 1; patent claim 2 of instant claim 2; patent claim 4 of instant claim 4; patent claim 5 of instant claim 5; patent claim 6 of instant claim 6; patent claim 7 of instant claim 7; patent claim 8 of instant claim 8; patent claim 9 of instant claim 9; patent claim 10 of instant claim 10; patent claim 12 of instant claim 11; patent claim 14 of instant claim 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2012/0319974).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Note that although the parent was also restricted and applicant chose a different species, the restriction requirement was withdrawn in the end for every species that required the allowable subject matter, which included the species elected in the instant application.